Citation Nr: 1516475	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-20 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 0 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from June 2004 to August 2012.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, granted service connection for migraines rated at 0 percent.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records (STRs) show the Veteran sought treatment after hitting his head in his barracks in January 2005.  He began seeking treatment for headaches in November 2011 when he reported he had an experienced an increase in symptoms over the prior 6 months.  In July 2012, the Veteran reported that his headaches were getting worse and more frequent.  

On August 2012 VA examination, the examiner noted that the Veteran had been prescribed Maxalt to help with his headaches which he reported as being associated with pain, nausea, and photophobia.  The examiner indicated the Veteran had no characteristic prostrating attacks of migraine headache pain. 

A February 2013 VA treatment record shows that the Veteran was being seen as a new patient.  He reported a history of migraines and that he gets 2 to 5 headaches per week starting with blurred vision and then pain.  He reported experiencing pain, dizziness, photophobia, and phonophobia and that they last a few hours at a time.  He reported Maxalt shortens the length of the headaches.  The assessment was to do a trial of Imitrex. 

On his February 2013 notice of disagreement, the Veteran reported experiencing prostrating attacks on average 1 to 2 times per week.  He noted that he had been taking prescription medicine for his migraines and while these shortened the attacks, they have continued. 

An April 2013 VA treatment record shows that he was seen at the Traumatic Brain Injury Clinic.  The Veteran reported that around the winter of 2004 to 2005 he slipped off a desk and hit his head.  He reported that within one year of the fall, headaches were noted to be more frequent and he sought treatment.  He indicated that he was diagnosed with migraine headaches and prescribed Maxalt. 

It appears that the Veteran may have outstanding treatment records from either VA or private providers addressing his migraine headaches as the last record of treatment for his headaches was April of 2013.  All postservice treatment for migraine headaches should be secured.

While the August 2012 VA examination stated that the Veteran had no prostrating attacks of migraine pain, he reported in February 2013 to experience them anywhere from 1 to 5 times per week.  Overall, the evidence appears to suggest that the Veteran's migraine headaches have worsened since the most recent examination of this disability.  Thus, the AOJ should arrange for another VA examination to determine all current manifestations and the current severity of his migraine headaches.  38 C.F.R. § 3.159(c)(4); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his migraine headaches, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  The AOJ should obtain complete records of all such treatment and evaluation from all sources identified.  If any records requested are unavailable, the reason must be explained for the record.
2.  The AOJ should also secure complete copies of the clinical records of all VA treatment the Veteran has received for his migraine headaches (not already associated with the record).

3.  The Veteran should also be afforded a VA examination of his migraine headaches to determine the current symptoms and severity thereof.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination. Specifically, the examiner should note:

a) whether the Veteran has had any prostrating attacks of migraine headaches over the preceding 12 month period, and if so, the frequency and duration of such prostrating attacks;

 b) whether the Veteran's migraines have been characterized by very frequent completely prostrating and prolonged attacks that have been productive of severe economic inadaptability;

 c) all functional loss associated with the Veteran's migraine headaches, to include limitations of activities of daily living and occupational functioning.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as deemed appropriate.  The examiner should also note and discuss as appropriate the Veteran's February 2013 statements to a VA provider and his notice of disagreement indicating he experiences prostrating attacks 1 to 5 times per week.

4. The AOJ should then review the entire record and readjudicate the issue on appeal.  If the claim remains denied, issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration. 


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




